DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Claims 1-32, 35, 41 and 47 are canceled; claims 33-34, 36-40, 42-46 and 48-55 are pending.   

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Regarding claim 33, 
Applicant argues, the base station transmits grant(s) and those grants prioritize one or more targeted logical channels.
In response, Loehr discloses [0069] the network (e.g. gNB) configures a preferred/primary TTI length and a maximum TTI length for each logical channel. The primary/preferred TTI length may be the TTI length best suited for transmission of data 

Applicant argues, the priority order is based on a per-UE basis in Loehr. 
In response, Loehr discloses fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels hence at least implying wherein the one or more grants comprise one or more restrictions imposed on one or more logical channels and imposed on a per grant basis. That is, an uplink transmission parameter is imposed on a per grant basis, not a per-UE basis. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 36-39-40, 43, 45, and 48-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 in view of Lu et al., US 2010/0281486. 
Claim 33, Loehr discloses (fig 3, base unit 104) an apparatus, comprising: 
at least one processor (fig 3, processor); and 
at least one memory (fig 3, memory) including computer program code ([0023] program code), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
transmit by the apparatus one or more grants of one or more uplink resources to a user equipment ([0054] transmitter 310 is used to transmit an uplink grant corresponding to an uplink transmission parameter), 
wherein the one or more grants of the one or more uplink resources comprise one or more physical resource allocation parameters (fig 8, [0084] receiving 802 an uplink grant corresponding to an uplink transmission parameter (e.g., numerology, TTI length, etc.)) available for one or more logical channels targeted for the one or more grants (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), 

 But Loehr does not explicitly disclose,
wherein the one or more grants comprise one or more restrictions imposed on one or more logical channels and imposed on a per grant basis; and 
receive, by the apparatus, data from the user equipment on the one or more uplink resources allocated from the one or more targeted logical channels based at least on the one or more physical resource allocation parameters.  
However, as Lu discloses wherein the one or more grants comprise one or more restrictions imposed on one or more logical channels (fig 8, [0070] Logical channels 1-4 are prioritized with decreasing priority order in which logical channel 1 has highest priority and logical channel 4 has lowest priority) and imposed on a per grant basis (fig 8, grant1, grant2, [0070] each indicating the resource allocation on one of the CCs respectively. At a certain transmission time interval (TTI), two UL grants are received on PDCCH with Grant 1=100 bits and Grant 2=50 bits); and 
receive, by the apparatus, data from the user equipment on the one or more uplink resources ([0083] it first determines overall amount of available resource to transmit data of the logical channels which can be transmitted with uplink (UL) grants) allocated from the one or more targeted logical channels based at least on the one or more physical resource allocation parameters (fig 8, [0071] Grant 1 is treated first. Data of different logical channels are fit into Grant 1 with decreasing priority order from CH1 to CH4. The resource allocation should meet the PBRs for each logical channel. Therefore, 40 bits from CH1, 20 bits from CH2, 10 bits from CH3 and 10 bits from CH4 are fit into Grant 1 first. After the satisfaction of PBRs, there are 20 bits left in Grant1).  

Claim 36, Loehr as modified discloses the apparatus according to claim 33, wherein the one or more grants comprise one or more indications and/or are based upon a primary targeted logical channel (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).  
Claim 37, Loehr as modified discloses the apparatus according to claim 33, wherein the one or more grants comprise restrictions on one or more logical channels available for use (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels), and/or restrictions on one or more logical channel groups that are unavailable for use.    
Claim 38, Loehr as modified discloses the apparatus according to claim 37, wherein the one or more restrictions are associated with the one or more grants, restricting use of the one or more uplink resources in the one or more grants (Loehr 
Claim 39, Loehr as modified discloses the apparatus according to claim 37, wherein the one or more restrictions indicated for a certain logical channel are extended to one or more logical channels associated with the certain logical channel (Loehr [0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter.  The remote unit 102 may determine a priority order of multiple logical channels based on an uplink transmission parameter priority corresponding to the uplink transmission parameter and a logical channel priority of the multiple logical channels).    
Claim 40, Loehr as modified discloses  the apparatus according to claim 33, 
wherein one or more prioritized bit rates are adjusted based upon one of the one or more targeted logical channels (Lu fig 8, [0071] Data of different logical channels are fit into Grant 1 with decreasing priority order from CH1 to CH4. The resource allocation should meet the PBRs for each logical channel) in the one or more grants (Lu fig 8, grant1, grant2) and/or the one or more logical channels that are associated with the one or more grants.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Lu invention to include the claimed limitation(s) so as to allow the UE to adjust the priority 
Claim 43, Loehr as modified discloses  the apparatus according to claim 33, 
wherein the plurality of physical resource allocation parameters are dedicated to one or more services provided to and/or requested in the apparatus and/or the user equipment (Loehr [0056] The preferred/primary numerology/TTI may be the numerology best suited for transmission of data of a particular logical channel according to service/QoS requirements).   
Claim 45,  Loehr discloses (fig 2, remote unit) an apparatus, comprising: 
at least one processor (fig 2, processor); and 
at least one memory (fig 2, memory), wherein the at least one memory and the computer program code ([0023] program code) are configured to, with the at least one processor, cause the apparatus to: 
receive, at the apparatus from a base station, one or more grants of one or more uplink resources ([0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter) comprising one or more physical resource allocation parameters ([0044] a remote unit 102 may receive an uplink grant corresponding to an uplink transmission parameter) associated with one or more logical channels targeted for the one or more grants (fig 8, [0084] receiving 802 an uplink grant corresponding to an uplink transmission parameter (e.g., numerology, TTI length, etc.)), 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels (fig 8, [0084] includes determining 804 a priority order of multiple logical channels based on an uplink transmission parameter priority 
wherein the apparatus forms at least part of a user equipment (fig 2, remote unit [0040] the remote units 102 may be referred to as subscriber units, mobiles, mobile stations, users, terminals, mobile terminals, fixed terminals, subscriber stations, UE).
but does not explicitly disclose, 
wherein the one or more grants comprise restrictions imposed on one or more logical channels and imposed on a per grant basis; and 
transmit data, by the apparatus to the base station, on the one or more uplink resources from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels. 
However, as Lu discloses wherein the one or more grants comprise restrictions imposed on one or more logical channels (fig 8, [0070] Logical channels 1-4 are prioritized with decreasing priority order in which logical channel 1 has highest priority and logical channel 4 has lowest priority) and imposed on a per grant basis (fig 8, grant1, grant2, [0070] each indicating the resource allocation on one of the CCs respectively. At a certain transmission time interval (TTI), two UL grants are received on PDCCH with Grant 1=100 bits and Grant 2=50 bits); and 
transmit data, by the apparatus to the base station, on the one or more uplink resources ([0083] it first determines overall amount of available resource to transmit data of the logical channels which can be transmitted with uplink (UL) grants) from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels (fig 8, [0071] Grant 1 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr invention with Lu invention to include the claimed limitation(s) so as to allow the network to provide uplink grants with resource allocation to the UE with certain restriction such as priority bit rate in order for the UE to properly uplink data to the network.   
Claim 48, see claim 43 for the rejection, Loehr as modified discloses the apparatus according to claim 45, 
wherein the one or more physical resource allocation parameters are dedicated to one or more services provided in the network entity.  
Claim 49, Loehr as modified discloses the apparatus according to claim 45, wherein the one or more grants are associated with one or more performance metrics associated with the one or more logical channels (Loehr [0062] network (e.g. gNB) configures a preferred/primary numerology and a maximum TTI length for each logical channel.  The primary/preferred numerology is the numerology best suited for transmission of data of the logical channel in order to meet the QoS requirement (e.g., latency and reliability)), and wherein the one or more5Docket No. NC103524-US-PCTCustomer No. 73658 performance metrics comprises one or more of packet error rate levels, packet error rate ranges, latencies (Loehr [0062] The primary/preferred numerology is the numerology best suited for transmission of 
Claim 50, see claim 37 for the rejection, Loehr as modified discloses the apparatus according to claim 45, wherein the one or more grants comprise restrictions on one or more logical channels available for use, and/or restrictions on one or more logical channels unavailable for use.   
Claim 51, see claim 40 for the rejection, Moberg as modified discloses the apparatus according to claim 45, wherein a prioritized bit rate is adjustable based upon a targeted logical channel.   
Claim 52, see claim 45 for the rejection, Loehr discloses a method, comprising: 
receiving, by a user equipment from a base station, one or more grants of one or more uplink resources comprising one or more physical resource allocation parameters associated with one or more logical channels targeted for the one or more grants, 
wherein the one or more grants of the one or more uplink resources prioritize the one or more targeted logical channels, 
wherein the one or more grants comprise restrictions imposed on one or more logical channels and imposed on a per grant basis; and 
transmitting data, by the user equipment to the base station, on the one or more uplink resources from the one or more targeted logical channels and based at least on the physical resource allocation parameters and the prioritized targeted logical channels.
Claim 53, Loehr as modified discloses the apparatus according to claim 45, wherein the one or more restrictions impose in a grant a restriction (Lu fig 8, grant1, .    
Claim(s) 34 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Lu et al., US 2010/0281486 in view of Moberg et al., US 2012/0039263.  
Claim 34, Loehr as modified discloses the apparatus according to claim 33, wherein the apparatus is further configured to receive one or more buffer status reports related to buffered data (Loehr [0077] network may benefit from receiving MAC control elements as quickly as possible (e.g., for uplink scheduling keeping the reporting delay for buffer status report (“BSR”)), and 
but Loehr and Lu invention is silent on,  
the buffer status reports indicate data buffered from one or more radio bearers, flows. 
However, as Moberg discloses the buffer status reports indicate data buffered from one or more radio bearers, flows ([0012] When an uplink scheduling grant is 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Lu invention with Moberg Invention to include the claimed limitation(s) so as to allow the network to use the buffer status report in order to allocate uplink resources to the UE.   
Claim 46, see claim 34 for the rejection, Loehr as modified discloses the apparatus according to claim 45, wherein the apparatus is further configured to transmit one or more buffer status reports associated with resource usage to the base station, and the resource usage is related to data buffered from one or more radio bearers, network flows, and/or network slices.  
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Lu et al., US 2010/0281486 in view of Shi et al., US 2013/0016615.  
Claim 42, Loehr as modified discloses the apparatus according to claim 33, 
but Loehr and Lu invention is silent on, 
wherein the one or more grants are based upon one or more of buffer status report, status of a hybrid automatic repeat request, transmission power, and information related to a quality of service in one or more radio bearers, flows, and or network slices associated with the one or more logical channels.  
However, as Shi discloses wherein the one or more grants are based upon one or more of buffer status report ([0036] the base station can assign an uplink grant 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Lu invention with Shi invention to include the claimed limitation(s) so as to allow the network to allocate resources and providing services to the UE according to the requirements for better use of the system resources.  
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Lu et al., US 2010/0281486 in view of Malladi et al., US 2009/0073922. 
Claim 44, Loehr as modified discloses the apparatus according to claim 33, 
but Loehr and Lu invention is silent on,  
wherein the one or more of the physical resource allocation parameters contained in a grant are associated with one or more packet error rate level and/or range.  
However, as Malladi discloses wherein the one or more of the physical resource allocation parameters contained in a grant are associated with one or more packet error rate level and/or range ([0056] The MCS may be selected by the Node B based on the uplink channel quality to obtain a desired protection level or reliability for traffic data, e.g., a target packet error rate (PER) for traffic data).  
.   
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839 and Lu et al., US 2010/0281486 in view of Lee et al., US 2011/0310833. 
Claim 54, Loehr as modified discloses the apparatus according to claim 45, wherein the restrictions imposed on one or more logical channels and imposed on a per grant basis use dynamic signaling (Loehr [0076] if a remote unit 102 is performing an uplink transmission according to a grant-free resource allocation, the MAC may use a different relative priority compared to a configuration in which an uplink resource is allocated by an UL grant (e.g., dynamically)), 
but Loehr and Lu invention does not explicitly disclose, 
wherein a grant itself provides information on mapping for the corresponding physical resource allocation.  
However, as Lee discloses wherein a grant itself provides information on mapping for the corresponding physical resource allocation ([0045] The Explicit UL grant may also be used to dynamically allocate transmission resources).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr and Lu .   
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al., US 2018/0270839, Lu et al., US 2010/0281486 and Lee et al., US 2011/0310833 in view of Yi et al., US 2010/0046456. 
Claim 55, Loehr as modified discloses the apparatus according to claim 54, 
but Loehr, Lu and Lee invention does not explicitly disclose, 
wherein the receiving one or more grants comprises a combination of semi-static signaling for some grants, and dynamic signaling for other grants. 
However, as Yi discloses wherein the receiving one or more grants comprises a combination of semi-static signaling for some grants, and dynamic signaling for other grants ([0048] UL-SCH is characterised by support for dynamic link adaptation by varying the transmit power and potentially modulation and coding, support for HARQ and support for both dynamic and semi-static resource allocation).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Loehr, Lu and Lee invention with Yi invention to include the claimed limitation(s) so as to enable the UE to use both dynamic and semi-static resource allocation in order to efficiently manage resource allocation priorities for uplink data to the network.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647